         Case 3:19-cv-00941-CWR-FKB Document 47 Filed 05/20/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


ALYSSON MILLS, IN HER CAPACITY                          Case No. 3:19-cv-00941
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER                                Arising out of Case No. 3:18-cv-252,
PROPERTIES, LLC,                                        Securities and Exchange Commission v.
                                                        Arthur Lamar Adams and Madison Timber
                  Plaintiff,                            Properties, LLC

          v.                                            Hon. Carlton W. Reeves, District Judge

TRUSTMARK NATIONAL BANK; BENNIE
BUTTS; JUD WATKINS; SOUTHERN
BANCORP BANK; and RIVERHILLS BANK,

                  Defendants.



                      RECEIVER’S RESPONSE IN SUPPORT OF
                    MOTION FOR LEAVE TO FILE EXCESS PAGES

          Alysson Mills, in her capacity as the court-appointed receiver for Arthur Lamar Adams and

Madison Timber Properties, LLC (the “Receiver”), through undersigned counsel, responds briefly

to Defendant Southern Bancorp’s limited objection to her motion for leave to file with excess

pages her brief in opposition to the motions to dismiss filed by Defendants Southern Bancorp

Bank; Bennie Butts; RiverHills Bank; and Trustmark National Bank.1

          Every defendant except Southern Bancorp consents to the Receiver’s filing a single brief

instead of four.

          The Receiver asked to file a single brief instead of four because it is more efficient for

everyone, including the Court. Because it actually cuts the number of pages the Receiver devotes

to this matter by more than half, it does not give her an unfair advantage.

1
    Doc. 43 (Receiver’s motion for leave); Doc. 46 (Southern Bancorp’s limited objection).
         Case 3:19-cv-00941-CWR-FKB Document 47 Filed 05/20/20 Page 2 of 3




         The Receiver has filed a single brief instead of a several in other of her cases: see Doc. 54

in Alysson Mills v. BankPlus, et al. and Doc. 43 in Alysson Mills v. The UPS Store Inc., et al. The

arguments in those cases, as in this case, overlapped.

         As is her practice, even in a single brief the Receiver addresses each defendant separately,

to the extent a defendant raises a separate argument. While the Receiver might choose to address

all arguments in one brief for efficiency’s sake, each defendant still gets to file its own reply brief.

If Southern Bancorp finds the Receiver’s brief lacking, it will have an opportunity to itself tell the

Court.


May 20, 2020
Respectfully submitted,

/s/ Lilli Evans Bass                                 /s/ Kristen D. Amond
BROWN BASS & JETER, PLLC                             FISHMAN HAYGOOD, LLP
Lilli Evans Bass, Miss. Bar No. 102896               Admitted pro hac vice
1755 Lelia Drive, Suite 400                          Brent B. Barriere, Primary Counsel
Jackson, Mississippi 39216                           Kristen D. Amond
Tel: 601-487-8448                                    Rebekka C. Veith
Fax: 601-510-9934                                    201 St. Charles Avenue, Suite 4600
bass@bbjlawyers.com                                  New Orleans, Louisiana 70170
Receiver’s counsel                                   Tel: 504-586-5253
                                                     Fax: 504-586-5250
                                                     bbarriere@fishmanhaygood.com
                                                     kamond@fishmanhaygood.com
                                                     rveith@fishmanhaygood.com
                                                     Receiver’s counsel




                                                                                                      2
      Case 3:19-cv-00941-CWR-FKB Document 47 Filed 05/20/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.



       Date: May 20, 2020                             /s/ Kristen D. Amond




                                                                                                   3
